Abatement Order filed April 28, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00338-CR
                                  ____________

                       EX PARTE BRIAN F. ROBERTS,




                    On Appeal from the 185th District Court
                             Harris County, Texas
                       Trial Court Cause No. 883239-A

                            ABATEMENT ORDER

      The record does not contain the trial court’s submit findings of fact and
conclusions of law on the denial of appellant’s application for writ of habeas
corpus. Article 11.072, section 7(a) of the Texas Code of Criminal Procedure
requires the trial court to make written fact findings and conclusions of law when
denying application for writ of habeas corpus unless the court denies the
application as frivolous. Tex. Code Crim. Proc. Ann. art. 11.072 ' 7(a). The statute
is mandatory and the proper procedure to correct the error is to abate the appeal
and direct the trial court to make the required findings and conclusions. See Ex
parte Enriquez, 227 S.W.3d 779, 784 (Tex. App.—El Paso 2005, pet. ref’d).

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the denial of appellant’s application for writ of
habeas corpus and have a supplemental clerk’s record containing those findings
filed with the clerk of this court on or before May 28, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party.

      It is so ORDERED.



                                   PER CURIAM